             Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 1 of 41




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS


 RIDGELY L. JACKSON & STEFANIE
 L. GRINSLADE as Independent Co-
 Administrators of the Estate of DAVID
 GRINSLADE, deceased.

                 Plaintiff,                     No.: 20-CV- 4630

         v.

 MONSANTO COMPANY, INC.
                                                JURY DEMAND
                 Defendant


                                COMPLAINT AT LAW

        NOW COME the Plaintiffs, RIDGELY L. JACKSON & STEFANIE L.

GRINSLADE, as Independent Co-Administrators of the Estate of DAVID

GRINSLADE, deceased, by and through their attorneys, ROMANUCCI & BLANDIN,

LLC, and in his Complaint at Law against Defendant MONSANTO COMPANY,

INC., (hereinafter referred to as “Monsanto”); pleading hypothetically and in the

alternative, hereby states as follows.

   I.         INTRODUCTION

        1.      In 1970, Defendant Monsanto discovered the herbicidal properties of

glyphosate and began marketing it in products in 1974 under the brand name

Roundup®.

        2.      Since that time, Defendant Monsanto has marketed and sold

Roundup®, its formulations, and derivative products, including, but not limited to:

RoundUp Quick-Pro, Roundup Concentrate Poison Ivy and Tough Brush Killer 1,

                                          1
           Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 2 of 41




Roundup Custom Herbicide, Roundup D-Pak Herbicide, Roundup Dry Concentrate,

Roundup Export Herbicide, Roundup Fence & Hard Edger 1, Roundup Garden Foam

Weed & Grass Killer, Roundup Grass and Weed Killer, Roundup Herbicide, Roundup

Original 2k Herbicide, Roundup Original II Herbicide, Roundup Pro Concentrate,

Roundup Prodry Herbicide, Roundup Promax, Roundup Quik Stik Grass and Weed

Killer, Roundup Quikpro Herbicide, Roundup Rainfast Concentrate Weed & Grass

Killer, Roundup Rainfast Super Concentrate Weed & Grass Killer, Roundup Ready-

to-Use Extended Control Weed & Grass Killer 1 Plus Weed Preventer, Roundup

Ready-to-Use Weed & Grass Killer, Roundup Ready-to-Use Weed and Grass Killer 2,

Roundup Ultra Dry, Roundup Ultra Herbicide, Roundup Ultramax, Roundup VM

Herbicide, Roundup Weed & Grass Killer Concentrate, Roundup Weed & Grass Killer

Concentrate Plus, Roundup Weed & Grass Killer Ready-to-Use Plus, Roundup Weed

& Grass Killer Super Concentrate, Roundup Weed & Grass Killer 1 Ready-to-Use,

Roundup WSD Water Soluble Dry Herbicide Deploy Dry Herbicide, or any other

formulation of containing the active ingredient glyphosate, hereinafter referred to

collectively as, “Roundup®” and/or “Roundup.”

      3.      Roundup® is a non-selective herbicide used to kill weeds that commonly

compete with the growing of crops. By 2001, glyphosate had become the most-used

active ingredient in American agriculture with 85–90 millions of pounds used

annually. That number grew to 185 million pounds by 2007. As of 2013, glyphosate

was the world’s most widely used herbicide.

      4.      Defendant Monsanto is a multinational agricultural biotechnology



                                          2
           Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 3 of 41




corporation based in St. Louis, Missouri. It is the world’s leading producer of

glyphosate. As of 2009, Defendant Monsanto was the world’s leading producer of

seeds, accounting for 27% of the world seed market. The majority of these seeds are

of the Roundup Ready® brand. The stated advantage of Roundup Ready® crops is

that they substantially improve a farmer’s ability to control weeds, since glyphosate

can be sprayed in the fields during the growing season without harming their crops.

In 2010, an estimated 70% of corn and cotton, and 90% of soybean fields in the United

States were Roundup Ready®.

      5.      Defendant Monsanto’s glyphosate products and glyphosate-based

formulations are registered in 130 countries and approved for use on over 100

different crops. They are ubiquitous in the environment. Numerous studies confirm

that glyphosate is found in rivers, streams, and groundwater in agricultural areas

where Roundup® is used. It has been found in food, in the urine of agricultural

workers, and even in the urine of urban dwellers who are not in direct contact with

glyphosate.

      6.      On March 20, 2015, the International Agency for Research on Cancer

(“IARC”), an agency of the World Health Organization (“WHO”), issued an evaluation

of several herbicides, including glyphosate. That evaluation was based, in part, on

studies of exposures to glyphosate in several countries around the world and it has

traced the health implications from exposure to glyphosate since 2001.

      7.      On July 29, 2015, IARC issued the formal monograph relating to

glyphosate. In that monograph, the IARC Working Group provides a thorough review



                                         3
              Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 4 of 41




of the numerous studies and data relating to glyphosate exposure in humans.

         8.      The IARC Working Group classified glyphosate as a Group 2A

carcinogen, which means that it is probably carcinogenic to humans. The IARC

Working Group concluded that the cancers most associated with glyphosate exposure

are   non-Hodgkin’s       lymphoma    and   other   hematopoietic   cancers,   including

lymphocytic lymphoma/chronic lymphocytic leukemia, B-cell lymphoma, and

multiple myeloma.

         9.      The IARC evaluation is significant. It confirms what has been believed

for years: that glyphosate is toxic to humans.

         10.     More likely than not, glyphosate causes non-Hodgkin’s lymphoma.

         11.     More likely than not, glyphosate-based formulations cause non-

Hodgkin’s lymphoma.

         12.     More likely than not, Roundup causes non-Hodgkin’s lymphoma.

         13.     Nevertheless, Defendant Monsanto, since it began selling Roundup®,

has represented it as safe to humans and the environment. Indeed, Defendant

Monsanto has repeatedly proclaimed and continues to proclaim to the world, and

particularly to United States consumers, that glyphosate-based herbicides, including

Roundup®, create no unreasonable risks to human health or to the environment.

   II.         SUBJECT MATTER JURISDICTION

         14.     This Court has subject matter jurisdiction over this matter pursuant to

28 U.S.C.§ 1332(a)(1) as the parties in this action are citizens of different states and

the amount in controversy, exclusive of interest and costs, exceeds $75,000.00.



                                             4
            Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 5 of 41




   III.        PERSONAL JURISDICTION

         15.     The Northern District of Illinois has personal jurisdiction over

Defendant Monsanto because Defendant Monsanto is authorized to do business in

Illinois and has sufficient minimum contacts within this judicial district, or otherwise

intentionally avails itself of this judicial district’s market so as to render the exercise

of jurisdiction over it by this court consistent with traditional notions of fair play and

substantial justice.

         16.     Defendant Monsanto’s minimum contacts within this judicial district

are sufficiently related to Plaintiff’s exposure, diagnosis, and claim in this matter to

render personal jurisdiction in this judicial district proper.

   IV.         VENUE

         17.     Venue is proper pursuant to 28 U.S.C. §1391(b)(2) because a substantial

part of the events or omissions giving rise to Plaintiff’s claim occurred in this judicial

district.

         18.     Specifically, the majority of Plaintiff’s exposure to Defendant

Monsanto’s Roundup® product and resultant diagnosis with non-Hodgkin’s

lymphoma took place within this judicial district.

   V.          THE PARTIES

                                           Plaintiff

         19.     Plaintiff, Ridgely L. Jackson is a citizen of the city of Arlington Heights,

County of Cook, State of Illinois.

         20.     Plaintiff, Stefanie Grinslade is a citizen of the city of Arlington Heights,



                                               5
          Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 6 of 41




County of Cook, State of Illinois.

        21.   On April 19, 2017, David Grinslade, then a 34-year-old-citizen of the city

of Arlington Heights, County of Cook, State of Illinois, passed away.

        22.   On and before April 19, 2017, Ridgely L. Jackson was David Grinslade’s

mother.

        23.   On and before April 19, 2017, Stefanie Grinslade was David Grinslade’s

wife.

        24.   At the time of David’s death, David and Stefanie had two children:

Angelene and Ryan.

        25.   On June 8, 2020, Ridgely L. Jackson and Stefanie Grinslade were

appointed Independent Co-Administrators of the Estate of David Grinslade,

deceased, by the Probate Division of the County Department of the Circuit Court of

Cook County.

        26.   From 1993 up until and after 2000, David Grinslade was regularly

exposed to Roundup® products during recreational and team sports in the City of

Arlington Heights, County of Cook, State of Illinois.

        27.   In 2004, David Grinslade, then a citizen of Cook County was diagnosed

with Non-Hodgkins lymphoma.

        28.   From 2006 up and until 2007, David Grinslade was exposed daily to

exposed to Roundup® products while farming in Hidden Valley, County of Ventura,

State of California.

        29.   Ridgely L. Jackson and Stefanie Grinslade did not know and did not



                                           6
          Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 7 of 41




have reason to know that Roundup caused David Grinslade’s non-Hodgkins

Lymphoma until approximately late August of 2018 when they first heard about the

verdict from the Johnson v. Monsanto trial in California.

                                      Defendants

        30.   Monsanto Company, Inc. is a Delaware corporation, Illinois Secretary of

State ID No. 61261028, with its headquarters and principal place of business in St.

Louis, Missouri, authorized to do business in the State of Illinois that conducted

significant business within this judicial district at all times relevant herein.

        31.   At all times relevant to this complaint, Defendant Monsanto discovered

the herbicidal properties of glyphosate and was the manufacturer of Roundup®.

        32.   Defendant Monsanto has regularly transacted and conducted business

within this judicial district for years, and has derived substantial revenue from goods

and products, including Roundup®, used in this judicial district during that same

time.

        33.   Defendant Monsanto expected or should have expected their acts to have

consequences within the State of Illinois, and derived substantial revenue from

interstate commerce.

        34.   Plaintiff is informed and believes that Defendant Monsanto did design,

sell, advertise, manufacture, and/or distribute Roundup® with full knowledge of its

dangerous and defective nature.

        35.   Plaintiff is informed and believes that in committing the acts alleged

herein, each and every managing agent, agent, representative and/or employee of the



                                           7
           Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 8 of 41




Defendant was working within the course and scope of said agency, representation

and/or employment with the knowledge, consent, ratification, and authorization of

the Defendant and their directors, officers and/or managing agents.

   VI.         FACTS COMMON TO ALL COUNTS

         36.     Glyphosate is a broad-spectrum, non-selective herbicide used in a wide

variety of herbicidal products around the world.

         37.     Plants treated with glyphosate translocate the systemic herbicide to

their roots, shoot regions and fruit, where it interferes with the plant’s ability to form

aromatic amino acids necessary for protein synthesis. Treated plants generally die

within two to three days. Because plants absorb glyphosate, it cannot be completely

removed by washing or peeling produce or by milling, baking, or brewing grains.

         38.     For nearly 40 years, farms across the world have used Roundup®

without knowing of the dangers its use poses. That is because when Defendant

Monsanto first introduced Roundup®, it touted glyphosate as a technological

breakthrough: it could kill almost every weed without causing harm either to people

or to the environment. Of course, history has shown that not to be true. According to

the WHO, the main chemical ingredient of Roundup®—glyphosate—is a probable

cause of cancer. Defendant Monsanto assured the public that Roundup® was

harmless. In order to prove this, Defendant Monsanto championed falsified data and

attacked legitimate studies that revealed its dangers. Defendant Monsanto led a

prolonged campaign of misinformation to convince government agencies, farmers and

the general population that Roundup® was safe.



                                             8
         Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 9 of 41




            The Discovery of Glyphosate and Development of Roundup®

      39.    The herbicidal properties of glyphosate were discovered in 1970 by

Defendant Monsanto chemist John Franz. The first glyphosate-based herbicide was

introduced to the market in the mid-1970s under the brand name Roundup®. From

the outset, Defendant Monsanto marketed Roundup® as a “safe” general-purpose

herbicide for widespread commercial and consumer use. It still markets Roundup®

as safe today.

                    Registration of Herbicides under Federal Law

      40.    The manufacture, formulation, and distribution of herbicides, such as

Roundup®, are regulated under the Federal Insecticide, Fungicide, and Rodenticide

Act (“FIFRA” or “Act”), 7 U.S.C. § 136 et seq. FIFRA requires that all pesticides be

registered with the Environmental Protection Agency (“EPA” or “Agency”) prior to

their distribution, sale, or use, except as described by the Act. 7 U.S.C. § 136a(a)

      41.    Because pesticides are toxic to plants, animals, and humans, at least to

some degree, the EPA requires as part of the registration process, among other

things, a variety of tests to evaluate the potential for exposure to pesticides, toxicity

to people and other potential non-target organisms, and other adverse effects on the

environment. Registration by the EPA, however, is not an assurance or finding of

safety. The determination the Agency must make in registering or re-registering a

product is not that the product is “safe,” but rather that use of the product in

accordance with its label directions “will not generally cause unreasonable adverse

effects on the environment.” 7 U.S.C. § 136a(c)(5)(D).



                                           9
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 10 of 41




      42.    FIFRA defines “unreasonable adverse effects on the environment” to

mean “any unreasonable risk to man or the environment, taking into account the

economic, social, and environmental costs and benefits of the use of any pesticide.” 7

U.S.C. § 136(bb). FIFRA thus requires EPA to make a risk/benefit analysis in

determining whether a registration should be granted or allowed to continue to be

sold in commerce.

      43.    The EPA and the State of Illinois registered Roundup® for distribution,

sale, and manufacture in the United States and the State of Illinois.

      44.    FIFRA generally requires that the registrant, Defendant Monsanto in

the case of Roundup®, conducts the health and safety testing of pesticide products.

The EPA has protocols governing the conduct of tests required for registration and

the laboratory practices that must be followed in conducting these tests. The data

produced by the registrant must be submitted to the EPA for review and evaluation.

The government is not required, nor is it able, however, to perform the product tests

that are required of the manufacturer.

      45.    The evaluation of each pesticide product distributed, sold, or

manufactured is completed at the time the product is initially registered. The data

necessary for registration of a pesticide has changed over time. The EPA is now in

the process of re-evaluating all pesticide products through a Congressionally-

mandated process called “re-registration.” 7 U.S.C. § 136a-1. In order to reevaluate

these pesticides, the EPA is demanding the completion of additional tests and the

submission of data for the EPA’s review and evaluation.



                                         10
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 11 of 41




      46.    In the case of glyphosate, and therefore Roundup®, the EPA had

planned on releasing its preliminary risk assessment —in relation to the

reregistration process—no later than July 2015. The EPA completed its review of

glyphosate in early 2015, but it delayed releasing the risk assessment pending further

review in light of the WHO’s health-related findings.

    Scientific Fraud Underlying the Marketing and Sale of Glyphosate/Roundup

      47.    Based on early studies that glyphosate could cause cancer in laboratory

animals, the EPA originally classified glyphosate as possibly carcinogenic to humans

(Group C) in 1985. After pressure from Defendant Monsanto, including contrary

studies it provided to the EPA, the EPA changed its classification to evidence of non-

carcinogenicity in humans (Group E) in 1991. In so classifying glyphosate, however,

the EPA made clear that the designation did not mean the chemical does not cause

cancer: “It should be emphasized, however, that designation of an agent in Group E

is based on the available evidence at the time of evaluation and should not be

interpreted as a definitive conclusion that the agent will not be a carcinogen under

any circumstances.”

      48.    On two occasions, the EPA found that the laboratories hired by

Defendant Monsanto to test the toxicity of its Roundup® products for registration

purposes committed fraud.

      49.    In the first instance, Defendant Monsanto, in seeking initial registration

of Roundup® by EPA, hired Industrial Bio-Test Laboratories (“IBT”) to perform and

evaluate pesticide toxicology studies relating to Roundup®. IBT performed about 30



                                          11
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 12 of 41




tests on glyphosate and glyphosate-based formulations, including nine of the 15

residue studies needed to register Roundup®.

      50.    In 1976, the United States Food and Drug Administration (“FDA”)

performed an inspection of Industrial Bio-Test Industries (“IBT”) that revealed

discrepancies between the raw data and the final report relating to the toxicological

impacts of glyphosate. The EPA subsequently audited IBT; it too found the toxicology

studies conducted for the Roundup® herbicide to be invalid. An EPA reviewer stated,

after finding “routine falsification of data” at IBT, that it was “hard to believe the

scientific integrity of the studies when they said they took specimens of the uterus

from male rabbits.”

      51.    Three top executives of IBT were convicted of fraud in 1983.

      52.    In the second incident of data falsification, Defendant Monsanto hired

Craven Laboratories in 1991 to perform pesticide and herbicide studies, including for

Roundup®. In that same year, the owner of Craven Laboratories and three of its

employees were indicted, and later convicted, of fraudulent laboratory practices in

the testing of pesticides and herbicides.

      53.    Despite the falsity of the tests that underlie its registration, within a

few years of its launch, Defendant Monsanto was marketing Roundup® in 115

countries.



The Importance of Roundup® to Defendant Monsanto’s Market Dominance Profits

      54.    The success of Roundup® was key to Defendant Monsanto’s continued



                                            12
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 13 of 41




reputation and dominance in the marketplace. Largely due to the success of

Roundup® sales, Defendant Monsanto’s agriculture division was out-performing its

chemicals division’s operating income, and that gap increased yearly. But with its

patent for glyphosate expiring in the United States in the year 2000, Defendant

Monsanto needed a strategy to maintain its Roundup® market dominance and to

ward off impending competition.

      55.    In response, Defendant Monsanto began the development and sale of

genetically engineered Roundup Ready® seeds in 1996. Since Roundup Ready® crops

are resistant to glyphosate; farmers can spray Roundup® onto their fields during the

growing season without harming the crop. This allowed Defendant Monsanto to

expand its market for Roundup® even further; by 2000, Defendant Monsanto’s

biotechnology seeds were planted on more than 80 million acres worldwide and nearly

70% of American soybeans were planted from Roundup Ready® seeds. It also secured

Defendant Monsanto’s dominant share of the glyphosate/Roundup® market through

a marketing strategy that coupled proprietary Roundup Ready® seeds with

continued sales of its Roundup® herbicide.

      56.    Through a three-pronged strategy of increased production, decreased

prices and by coupling Roundup® with Roundup Ready® seeds, Roundup® became

Defendant Monsanto’s most profitable product. In 2000, Roundup® accounted for

almost $2.8 billion in sales, outselling other herbicides by a margin of five to one, and

accounting for close to half of Defendant Monsanto’s revenue. Today, glyphosate

remains one of the world’s largest herbicides by sales volume.



                                           13
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 14 of 41




 Defendant Monsanto has known for decades that it falsely advertises the safety of
                                 Roundup®

      57.   In 1996, the New York Attorney General (“NYAG”) filed a lawsuit

against Defendant Monsanto based on its false and misleading advertising of

Roundup ® products. Specifically, the lawsuit challenged Defendant Monsanto’s

general representations that its spray-on glyphosate-based herbicides, including

Roundup®, were “safer than table salt” and “practically non-toxic” to mammals,

birds, and fish. Among the representations the NYAG found deceptive and misleading

about the human and environmental safety of Roundup® are the following:

            a) Remember that environmentally friendly Roundup herbicide is
               biodegradable. It won’t build up in the soil so you can use Roundup
               with confidence along customers’ driveways, sidewalks and fences …

            b) And remember that Roundup is biodegradable and won’t build up in
               the soil. That will give you the environmental confidence you need to
               use Roundup everywhere you’ve got a weed, brush, edging or
               trimming problem.

            c) Roundup biodegrades into naturally occurring elements.

            d) Remember that versatile Roundup herbicide stays where you put it.
               That means there’s no washing or leaching to harm customers’
               shrubs or other desirable vegetation.

            e) This non-residual herbicide will not wash or leach in the soil. It …
               stays where you apply it.

            f) You can apply Accord with “confidence because it will stay where you
               put it” it bonds tightly to soil particles, preventing leaching. Then,
               soon after application, soil microorganisms biodegrade Accord into
               natural products.

            g) Glyphosate is less toxic to rats than table salt following acute oral
               ingestion.

            h) Glyphosate’s safety margin is much greater than required. It has

                                        14
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 15 of 41




                over a 1,000-fold safety margin in food and over a 700-fold safety
                margin for workers who manufacture it or use it.

             i) You can feel good about using herbicides by Monsanto. They carry a
                toxicity category rating of ‘practically non-toxic’ as it pertains to
                mammals, birds and fish.

             j) “Roundup can be used where kids and pets will play and breaks down
                into natural material.” This ad depicts a person with his head in the
                ground and a pet dog standing in an area which has been treated
                with Roundup.

      58.    On November 19, 1996, Defendant Monsanto entered into an Assurance

of Discontinuance with NYAG, in which Defendant Monsanto agreed, among other

things, “to cease and desist from publishing or broadcasting any advertisements [in

New York] that represent, directly or by implication” that:

             a) its glyphosate-based pesticide products or any component thereof are
                safe, non-toxic, harmless or free from risk.

             b) its glyphosate-based pesticide products or any component thereof
                manufactured, formulated, distributed or sold by Monsanto are
                biodegradable

             c) its glyphosate-based pesticide products or any component thereof
                stay where they are applied under all circumstances and will not
                move through the environment by any means.

             d) its glyphosate-based pesticide products or any component thereof are
                “good” for the environment or are “known for their environmental
                characteristics.”

             e) glyphosate-based pesticide products or any component thereof are
                safer or less toxic than common consumer products other than
                herbicides;

             f) its glyphosate-based formulations or any component thereof might
                be classified as “practically non-toxic.”

      59.    Defendant Monsanto did not alter its advertising in the same manner



                                         15
          Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 16 of 41




in any state other than New York, and on information and belief still has not done so

today.

         60.   In 2009, France’s highest court ruled that Defendant Monsanto had not

told the truth about the safety of Roundup®. The French court affirmed an earlier

judgement that Defendant Monsanto had falsely advertised its herbicide Roundup®

as “biodegradable” and that it “left the soil clean.”

                    Classifications and Assessments of Glyphosate

         61.   The IARC process for the classification of glyphosate followed the

stringent procedures for the evaluation of a chemical agent. Over time, the IARC

Monograph program has reviewed 980 agents. Of those reviewed, it has determined

116 agents to be Group 1 (Known Human Carcinogens); 73 agents to be Group 2A

(Probable Human Carcinogens); 287 agents to be Group 2B (Possible Human

Carcinogens); 503 agents to be Group 3 (Not Classified); and one agent to be Probably

Not Carcinogenic.

         62.   The established procedure for IARC Monograph evaluations is described

in the IARC Programme’s Preamble. Evaluations are performed by panels of

international experts, selected on the basis of their expertise and the absence of

actual or apparent conflicts of interest.

         63.   One year before the Monograph meeting, the meeting is announced and

there is a call both for data and for experts. Eight months before the Monograph

meeting, the Working Group membership is selected and the sections of the

Monograph are developed by the Working Group members. One month prior to the



                                            16
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 17 of 41




Monograph meeting, the call for data is closed and the various draft sections are

distributed among Working Group members for review and comment. Finally, at the

Monograph meeting, the Working Group finalizes review of all literature, evaluates

the evidence in each category, and completes the overall evaluation. Within two

weeks after the Monograph meeting, the summary of the Working Group findings are

published in Lancet Oncology, and within a year after the meeting, the final

Monograph is finalized and published.

      64.    In assessing an agent, the IARC Working Group reviews the following

information: (a) human, experimental, and mechanistic data; (b) all pertinent

epidemiological studies and cancer bioassays; and (c) representative mechanistic

data. The studies must be publicly available and have sufficient detail for meaningful

review, and reviewers cannot be associated with the underlying study.

      65.    In March 2015, IARC reassessed glyphosate. The summary published in

The Lancet Oncology reported that glyphosate is a Group 2A agent and probably

carcinogenic in humans.

      66.    On July 29, 2015, IARC issued its Monograph for glyphosate,

Monograph 112. For Volume 112, the volume that assessed glyphosate, a Working

Group of 17 experts from 11 countries met at IARC from March 3–10, 2015, to assess

the carcinogenicity of certain herbicides, including glyphosate. The March meeting

culminated nearly a one-year review and preparation by the IARC Secretariat and

the Working Group, including a comprehensive review of the latest available

scientific evidence. According to published procedures, the Working Group considered



                                         17
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 18 of 41




“reports that have been published or accepted for publication in the openly available

scientific literature” as well as “data from governmental reports that are publicly

available.”

      67.     The studies considered the following exposure groups: occupational

exposure of farmers and tree nursery workers in the United States, forestry workers

in Canada and Finland and municipal weed-control workers in the United Kingdom;

and para-occupational exposure in farming families.

      68.     Glyphosate was identified as the second-most used household herbicide

in the United States for weed control between 2001 and 2007 and the most heavily

used herbicide in the world in 2012.

      69.     Exposure pathways are identified as air (especially during spraying),

water, and food. Community exposure to glyphosate is widespread and found in soil,

air, surface water, and groundwater, as well as in food.

      70.     The assessment of the IARC Working Group identified several case

control studies of occupational exposure in the United States, Canada, and Sweden.

These studies show a human health concern from agricultural and other work-related

exposure to glyphosate.

      71.     The IARC Working Group found an increased risk between exposure to

glyphosate and non-Hodgkin’s lymphoma (“NHL”) and several subtypes of NHL, and

the increased risk persisted after adjustment for other pesticides.

      72.     The IARC Working Group also found that glyphosate caused DNA and

chromosomal damage in human cells. One study in community residents reported



                                          18
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 19 of 41




increases in blood markers of chromosomal damage (micronuclei) after glyphosate

formulations were sprayed.

      73.    In male CD-1 mice, glyphosate induced a positive trend in the incidence

of a rare tumor, renal tubule carcinoma. A second study reported a positive trend for

hemangiosarcoma in male mice. Glyphosate increased pancreatic islet-cell adenoma

in male rats in two studies. A glyphosate formulation promoted skin tumors in an

initiation-promotion study in mice.

      74.    The IARC Working Group also noted that glyphosate has been detected

in the urine of agricultural workers, indicating absorption. Soil microbes degrade

glyphosate to aminomethylphosphoric acid (AMPA). Blood AMPA detection after

exposure suggests intestinal microbial metabolism in humans.

      75.    The IARC Working Group further found that glyphosate and glyphosate

formulations induced DNA and chromosomal damage in mammals, and in human

and animal cells in utero.

      76.    The IARC Working Group also noted genotoxic, hormonal, and

enzymatic effects in mammals exposed to glyphosate. Essentially, glyphosate inhibits

the biosynthesis of aromatic amino acids, which leads to several metabolic

disturbances, including the inhibition of protein and secondary product biosynthesis

and general metabolic disruption.

      77.    The IARC Working Group also reviewed an Agricultural Health Study,

consisting of a prospective cohort of 57,311 licensed pesticide applicators in Iowa and

North Carolina. While this study differed from others in that it was based on a self-



                                          19
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 20 of 41




administered questionnaire, the results support an association between glyphosate

exposure and Multiple Myeloma, Hairy Cell Leukemia (HCL), and Chronic

Lymphocytic Leukemia (CLL), in addition to several other cancers.

       Other Earlier Findings About Glyphosate’s Dangers to Human Health

      78.    The EPA has a technical fact sheet, as part of its Drinking Water and

Health, National Primary Drinking Water Regulations publication, relating to

glyphosate. This technical fact sheet predates the IARC March 20, 2015, evaluation.

The fact sheet describes the release patterns for glyphosate as follows:

                                      Release Patterns

      79.    Glyphosate is released to the environment in its use as an herbicide for

controlling woody and herbaceous weeds on forestry, right-of-way, cropped and non-

cropped sites. These sites may be around water and in wetlands. It may also be

released to the environment during its manufacture, formulation, transport, storage,

disposal and cleanup, and from spills. Since glyphosate is not a listed chemical in the

Toxics Release Inventory, data on releases during its manufacture and handling are

not available.

      80.    Occupational workers and home gardeners may be exposed to

glyphosate by inhalation and dermal contact during spraying, mixing, and cleanup.

They may also be exposed by touching soil and plants to which glyphosate was

applied. Occupational exposure may also occur during glyphosate’s manufacture,

transport storage, and disposal.

In 1995, the Northwest Coalition for Alternatives to Pesticides reported that in 81.



                                          20
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 21 of 41




California, the state with the most comprehensive program for reporting of pesticide-

caused illness, glyphosate was the third most commonly-reported cause of pesticide

illness among agricultural workers.

                 Recent Worldwide Bans on Roundup®/Glyphosate

      81.    Several countries around the world have instituted bans on the sale of

Roundup® and other glyphosate-based herbicides, both before and since IARC first

announced its assessment for glyphosate in March 2015, and more countries

undoubtedly will follow suit in light of the as the dangers of the use of Roundup® are

more widely known.

      82.    The Netherlands issued a ban on all glyphosate-based herbicides in

April 2014, including Roundup®, which takes effect by the end of 2015. In issuing the

ban, the Dutch Parliament member who introduced the successful legislation stated:

“Agricultural pesticides in user-friendly packaging are sold in abundance to private

persons. In garden centers, Roundup® is promoted as harmless, but unsuspecting

customers have no idea what the risks of this product are. Especially children are

sensitive to toxic substances and should therefore not be exposed to it.”

      83.    The Brazilian Public Prosecutor in the Federal District requested that

the Brazilian Justice Department suspend the use of glyphosate.

      84.    France banned the private sale of Roundup® and glyphosate following

the IARC assessment for Glyphosate.

      85.    Bermuda banned both the private and commercial sale of glyphosates,

including Roundup®. The Bermuda government explained its ban as follows:



                                          21
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 22 of 41




“Following a recent scientific study carried out by a leading cancer agency, the

importation of weed spray ‘Roundup’ has been suspended.”

      86.     The Sri Lankan government banned the private and commercial use of

glyphosates, particularly out of concern that glyphosate has been linked to fatal

kidney disease in agricultural workers.

      87.     The government of Columbia announced its ban on using Roundup® and

glyphosate to destroy illegal plantations of coca, the raw ingredient for cocaine,

because of the WHO’s finding that glyphosate is probably carcinogenic.

                       David Grinslade’s Exposure to Roundup®

      88.     From 1993 up until and after 2000, David Grinslade was regularly

exposed to Roundup® products during recreational and team sports in the City of

Arlington Heights, County of Cook, State of Illinois.

      89.     In 2004, David Grinslade, then a citizen of Cook County was diagnosed

with Non-Hodgkins lymphoma.

      90.     From 2006 up and until 2007, David Grinslade was exposed daily to

exposed to Roundup® products while farming in Hidden Valley, County of Ventura,

State of California.

                                  COUNT I
            WRONGFUL DEATH-STRICT LIABILITY (DESIGN DEFECT)
                      (Estate of Grinslade v. Monsanto)

      91.     Plaintiff incorporates by reference each and every allegation set forth in

the preceding paragraphs as fully stated herein.

      92.     Plaintiff brings this strict liability claim against Defendant Monsanto



                                           22
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 23 of 41




for defective design.

      93.    David Grinslade, deceased, developed non-Hodgkin’s lymphoma which

caused him pain, suffering, and eventually resulted in his death as a result of using

Monsanto’s Roundup products.

      94.    At the time Monsanto’s Roundup products left its control, it was

unreasonably dangerous in that it was a carcinogenic glyphosate-based formulation.

      95.    At all times relevant to this litigation, Defendant Monsanto engaged in

the business of testing, developing, designing, manufacturing, marketing, selling,

distributing, and promoting Roundup® products, which are defective and

unreasonably dangerous to consumers and laborers using the products, including

decedent David Grinslade, thereby placing Roundup® products into the stream of

commerce. These actions were under the ultimate control and supervision of

Defendant Monsanto. At all times relevant to this litigation, Defendant Monsanto

designed, researched, developed, manufactured, produced, tested, assembled,

labeled, advertised, promoted, marketed, sold, and distributed the Roundup®

products that decedent David Grinslade was exposed to, as described above.

      96.    At all times relevant to this litigation, Defendant Monsanto’s Roundup®

products were manufactured, designed, and labeled in an unsafe, defective, and

inherently dangerous manner that was dangerous for use by or exposure to the public,

and, in particular, the decedent, David Grinslade.

      97.    At all times relevant to this litigation, Defendant’s Roundup® products

reached the intended consumers, handlers, and users or other persons coming into



                                         23
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 24 of 41




contact with these products in Illinois and throughout the United States, including

decedent David Grinslade, without substantial change in their condition as designed,

manufactured, sold, distributed, labeled, and marketed by Defendant.

      98.    Defendant Monsanto’s Roundup® products, as researched, tested,

developed, designed, licensed, manufactured, packaged, labeled, distributed, sold,

and marketed by Defendant Monsanto were defective in design and formulation in

that when they left the hands of the Defendant Monsanto’s manufacturers and/or

suppliers, they were unreasonably dangerous and dangerous to an extent beyond that

which an ordinary consumer would contemplate.

      99.    Defendant Monsanto’s Roundup® products, as researched, tested,

developed, designed, licensed, manufactured, packaged, labeled, distributed, sold,

and marketed by Defendant Monsanto were defective in design and formulation in

that when they left the hands of Defendant Monsanto’s manufacturers and/or

suppliers, the foreseeable risks exceeded the alleged benefits associated with their

design and formulation.

      100.   At all times relevant to this action, Defendant Monsanto knew or had

reason to know that its Roundup® products were defective and were inherently

dangerous and unsafe when used in the manner instructed and provided by

Defendant Monsanto.

      101.   Therefore, at all times relevant to this litigation, Defendant Monsanto’s

Roundup®     products,    as   researched,    tested,   developed,   designed,   licensed,

manufactured, packaged, labeled, distributed, sold and marketed by Defendant



                                             24
         Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 25 of 41




Monsanto were defective in design and formulation, in one or more of the following

ways:

               a. When placed in the stream of commerce, Defendant Monsanto’s
                  Roundup® products were defective in design and formulation, and,
                  consequently, dangerous to an extent beyond that which an ordinary
                  consumer would contemplate;

               b. When placed in the stream of commerce, Defendant Monsanto’s
                  Roundup® products were unreasonably dangerous in that they were
                  hazardous and posed a grave risk of cancer and other serious
                  illnesses when used in a reasonably anticipated manner;

               c. When placed in the stream of commerce, Defendant Monsanto’s
                  Roundup® products contained unreasonably dangerous design
                  defects and were not reasonably safe when used in a reasonably
                  anticipated or intended manner;

               d. Defendant Monsanto did not sufficiently test, investigate, or study
                  its Roundup® products and, specifically, the active ingredient
                  glyphosate;

               e. Exposure to Roundup® and glyphosate-based formulations presents
                  a risk of harmful side effects that outweigh any potential utility
                  stemming from the use of the herbicide;

               f. Defendant Monsanto knew or should have known at the time of
                  marketing its Roundup® products that exposure to Roundup® and
                  specifically, its active ingredient glyphosate, could result in cancer
                  and other severe illnesses and injuries;

               g. Defendant Monsanto did not conduct adequate post-marketing
                  surveillance of its Roundup® products; and/or

               h. Defendant Monsanto could have employed safer alternative designs
                  and formulations.

        102.   Decedent David Grinslade was exposed to Defendant Monsanto’s

Roundup® products while working as a landscaper, without knowledge of its

dangerous characteristics.



                                           25
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 26 of 41




      103.   At all times relevant to this litigation, decedent David Grinslade was

exposed to the use of Defendant Monsanto’s Roundup® products in an intended or

reasonably foreseeable manner without knowledge of their dangerous characteristics.

      104.   Decedent David Grinslade could not have reasonably discovered the

defects and risks associated with Roundup® or glyphosate-based formulations before

or at the time of exposure.

      105.   The harm caused by Defendant Monsanto’s Roundup® products, non-

Hodgkin’s lymphoma, far outweighed their benefit, getting rid of weeds, rendering

Defendant Monsanto’s products dangerous to an extent beyond that which an

ordinary consumer would contemplate.

      106.   Defendant Monsanto’s Roundup® products were and are more

dangerous than alternative products and Defendant Monsanto could have designed

its Roundup® products to make them less dangerous. Indeed, at the time that

Defendant Monsanto designed its Roundup® products, the state of the industry’s

scientific knowledge was such that a less risky design or formulation was attainable.

      107.   At the time Roundup® products left Defendant Monsanto’s control,

there was a practical, technically feasible and safer alternative design that would

have prevented the harm without substantially impairing the reasonably anticipated

or intended function of Defendant Monsanto’s herbicides.

      108.   Therefore, as a result of the unreasonably dangerous condition of its

Roundup® products, Defendant Monsanto is strictly liable to Plaintiff.

      109.   The defects in Defendant Monsanto’s Roundup® products were



                                         26
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 27 of 41




substantial and contributing factors in causing decedent David Grinslade’s grave

injuries, including his non-Hodgkin’s lymphoma, and, but for Defendant Monsanto’s

misconduct and omissions, decedent David Grinslade and his Estate would not have

sustained their injuries.

      110.   Defendant Monsanto risked the lives of consumers and users of its

products, including decedent David Grinslade, with knowledge of the safety problems

associated with Roundup® and glyphosate-based formulations, and suppressed this

knowledge from the general public.

      111.   As a proximate result of Defendant Monsanto’s wrongful acts and

omissions, the Estate of David Grinslade, including Ridgely Jackson, Stefanie

Grinslade, Angele Grinslade, and Ryan Grinslade have suffered and continue to

suffer pecuniary loss including without limitation the loss of money, benefits, goods

and services of David Grinslade including lost income; lost instruction, moral

training, and superintendence of education; grief, sorrow, and mental suffering; loss

of consortium; and the considerable financial expenses for the funeral and burial of a

34-year-old husband, father, and son for which they are entitled to compensation from

Defendant Monsanto. Plaintiffs and decedent’s heirs will continue to incur these

damages and expenses in the future.

      112.   Plaintiffs, Ridgely Jackson and Stefanie Grinslade, as Independent Co-

Administrators of the Estate of David Grinslade, deceased brings this cause of action

pursuant to the provisions of 740 ILCS 180/1, et seq., commonly known as the Illinois

Wrongful Death Act.



                                         27
          Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 28 of 41




                WHEREFORE, the Plaintiffs, Ridgely L. Jackson and Stefanie L.

Grinslade, as Independent Co-Administrators of the Estate of David Grinslade,

deceased, asks that a judgment be entered against the defendant, Monsanto

Company, Inc., in a fair and just amount in excess of SEVENTY-FIVE THOUSAND

DOLLARS ($75,000.00) plus costs and any further relief this court deems just.

                                      COUNT II
               SURVIVAL ACTION-STRICT LIABILITY (DESIGN DEFECT)
                          (Estate of Grinslade v. Monsanto)

       113.     Plaintiffs incorporate by reference each and every allegation set forth in

the preceding paragraphs as though fully set forth herein.

       114.     As a direct and proximate result of Defendant Monsanto’s acts and/or

omissions, decedent David Grinslade, a 34-year-old husband and father, suffered

injuries of a personal and pecuniary nature including, but not limited to hospital,

medical, and related expenses; disability and disfigurement, pain and suffering,

physical and emotional trauma that decedent David Grinslade would have been

entitled to receive compensation from Defendant Monsanto for these injuries had he

survived.

       115.     Plaintiffs, Ridgely Jackson and Stefanie Grinslade, as Independent Co-

Administrators of the Estate of David Grinslade, deceased, brings this cause of action

pursuant to the provisions of 755 ILCS 5/27-6, commonly known as the Survival Act

of Illinois.

       WHEREFORE, the Plaintiffs, Ridgely L. Jackson and Stefanie L. Grinslade,

as Independent Co-Administrators of the Estate of David Grinslade, deceased, asks



                                             28
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 29 of 41




that a judgment be entered against the defendant, Monsanto Company, Inc., in a fair

and just amount in excess of SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00)

plus costs and any further relief this court deems just.

                                COUNT III
         WRONGFUL DEATH-STRICT LIABILITY (FAILURE TO WARN)
                    (Estate of Grinslade v. Monsanto)

      116.   Plaintiffs incorporate by reference each and every allegation set forth in

the preceding paragraphs as though fully set forth herein.

      117.   Plaintiff brings this strict liability claim against Defendant Monsanto

for failure to warn.

      118.   David Grinslade, deceased, developed non-Hodgkin’s lymphoma which

caused him pain, suffering, and eventually resulted in his death as a result of using

Monsanto’s Roundup products.

      119.   At the time Monsanto’s Roundup products left its control, it was

unreasonably dangerous in that it was a carcinogenic glyphosate-based formulation.

      120.   At all times relevant to this litigation, Defendant Monsanto engaged in

the business of testing, developing, designing, manufacturing, marketing, selling,

distributing, promoting and applying Roundup® products, which are defective and

unreasonably dangerous to consumers, including decedent David Grinslade, because

they do not contain adequate warnings or instructions concerning the dangerous

characteristics of Roundup® and specifically, the active ingredient glyphosate. These

actions were under the ultimate control and supervision of Defendant Monsanto.

      121.   Defendant    Monsanto     researched,    developed,   designed,    tested,



                                          29
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 30 of 41




manufactured, inspected, labeled, distributed, marketed, promoted, sold, and

otherwise released into the stream of commerce its Roundup® products, and in the

course of same, directly advertised or marketed the products to consumers and end

users, including decedent David Grinslade, and persons responsible for consumers

(such as employers), and therefore had a duty to warn of the risks associated with the

use of Roundup® and glyphosate-based formulations.

      122.   At all times relevant to this litigation, Defendant Monsanto had a duty

to properly test, develop, design, manufacture, inspect, package, label, market,

promote, sell, distribute, maintain supply, provide proper warnings, and take such

steps as necessary to ensure that Roundup® products did not cause users and

consumers to suffer from unreasonable and dangerous risks. Defendant Monsanto

had a continuing duty to warn decedent David Grinslade of the dangers associated

with Roundup® use and exposure. Defendant Monsanto, as manufacturer, seller, or

distributor of chemical herbicides is held to the knowledge of an expert in the field.

      123.   At the time of manufacture, Defendant Monsanto could have provided

the warnings or instructions regarding the full and complete risks of Roundup® and

glyphosate-based formulations because they knew or should have known of the

unreasonable risks of harm associated with the use of and/or exposure to such

products.

      124.   At all times relevant to this litigation, Defendant Monsanto failed to

investigate, study, test, or promote the safety or to minimize the dangers to users and

consumers of this product and to those who would foreseeably use or be harmed by



                                          30
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 31 of 41




Roundup, including decedent David Grinslade.

      125.   Despite the fact that Defendant Monsanto knew or should have known

that Roundup® posed a grave risk of harm, it failed to exercise reasonable care to

warn of the dangerous risks associated with use and exposure. The dangerous

propensities of its products and the carcinogenic characteristics of glyphosate, as

described above, were known to Defendant Monsanto, or scientifically knowable to

Defendant Monsanto through appropriate research and testing by known methods,

at the time it distributed, supplied or sold the product, and not known to end users

and consumers, such as decedent David Grinslade.

      126.   Defendant Monsanto knew or should have known that these products

created significant risks of serious bodily harm to consumers, as alleged herein, and

Defendant Monsanto failed to adequately warn consumers and reasonably

foreseeable users of the risks of exposure to its products. Defendant Monsanto has

wrongfully concealed information concerning the dangerous nature of Roundup® and

its active ingredient glyphosate, and further made false and/or misleading statements

concerning the safety of Roundup® and glyphosate.

      127.   At all times relevant to this litigation, Defendant Monsanto’s Roundup®

products reached the intended consumers, handlers, and users or other persons

coming into contact with these products in Illinois and throughout the United States,

including decedent David Grinslade, without substantial change in their condition as

designed, manufactured, sold, distributed, labeled, marketed and sprayed/applied by

Defendant Monsanto.



                                         31
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 32 of 41




      128.      Decedent David Grinslade was exposed to Roundup® products, as

described above, without knowledge of their dangerous characteristics.

      129.      At all times relevant to this litigation, decedent David Grinslade was

exposed to the use of Defendant Monsanto’s Roundup® products in their intended or

reasonably foreseeable manner without knowledge of their dangerous characteristics.

      130.      Decedent David Grinslade could not have reasonably discovered the

defects and risks associated with Roundup® or glyphosate-based formulations prior

to or at the time of decedent David Grinslade’s exposure due to this failure to warn.

Decedent David Grinslade relied upon the skill, superior knowledge, and judgment

of Defendant Monsanto.

      131.      Defendant Monsanto knew or should have known that the minimal

warnings disseminated with or accompanying the application of Roundup® products

were inadequate, but they failed to communicate adequate information on the

dangers and safe use/exposure and failed to communicate warnings and instructions

that were appropriate and adequate to render the products safe for their ordinary,

intended and reasonably foreseeable uses, including agricultural and horticultural

applications.

      132.      The information that Defendant Monsanto did provide or communicate

failed to contain relevant warnings, hazards, and precautions that would have

enabled those exposed, such as decedent David Grinslade, to avoid exposure to the

products and/or use adequate protection. Instead, Defendant Monsanto disseminated

information that was inaccurate, false, and misleading and which failed to



                                           32
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 33 of 41




communicate accurately or adequately the comparative severity, duration, and extent

of the risk of injuries with use of and/or exposure to Roundup® and glyphosate;

continued to aggressively promote the efficacy of its products, even after it knew or

should have known of the unreasonable risks from use or exposure; and concealed,

downplayed, or otherwise suppressed, through aggressive marketing and promotion,

any information or research about the risks and dangers of exposure to Roundup®

and glyphosate.

      133.   To this day, Defendant Monsanto has failed to adequately and

accurately warn of the true risks of decedent David Grinslade’s injuries associated

with the use of and exposure to Roundup® and its active ingredient glyphosate, a

probable carcinogen.

      134.   As a result of their inadequate warnings, Roundup® products were

defective and unreasonably dangerous when they left the possession and/or control of

Defendant Monsanto, were distributed by Defendant Monsanto and when decedent

David Grinslade became exposed.

      135.   Defendant Monsanto is liable to decedent David Grinslade and his

estate for injuries caused by its failure, as described above, to provide adequate

warnings or other clinically relevant information and data regarding the appropriate

use of their products and the risks associated with the use of or exposure to

Roundup®, glyphosate and glyphosate-based formulations.

      136.   The defects in these Roundup® products were substantial and

contributing factors in causing decedent David Grinslade and his estate’s injuries,



                                         33
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 34 of 41




and, but for Defendant Monsanto’s misconduct and omissions, decedent David

Grinslade and his estate would not have sustained their injuries.

      137.   Had Defendant Monsanto provided adequate warnings and instructions

and properly disclosed and disseminated the risks associated with Roundup®

products and application, decedent David Grinslade could have avoided the risk of

developing injuries.

      138.   As a proximate result of Defendant Monsanto’s wrongful acts and

omissions, the Estate of David Grinslade, including Ridgely Jackson, Stefanie

Grinslade, Angele Grinslade, and Ryan Grinslade have suffered and continue to

suffer pecuniary loss including without limitation the loss of money, benefits, goods

and services of David Grinslade including lost income; lost instruction, moral

training, and superintendence of education; grief, sorrow, and mental suffering; loss

of consortium; and the considerable financial expenses for the funeral and burial of a

34-year-old husband, father, and son for which they are entitled to compensation from

Defendant Monsanto. Plaintiffs and decedent’s heirs will continue to incur these

damages and expenses in the future.

      139.   Plaintiffs, Ridgely Jackson and Stefanie Grinslade, as Independent Co-

Administrators of the Estate of David Grinslade, deceased brings this cause of action

pursuant to the provisions of 740 ILCS 180/1, et seq., commonly known as the Illinois

Wrongful Death Act.

      WHEREFORE, the Plaintiffs, Ridgely L. Jackson and Stefanie L. Grinslade,

as Independent Co-Administrators of the Estate of David Grinslade, deceased, asks



                                         34
          Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 35 of 41




that a judgment be entered against the defendant, Monsanto Company, Inc., in a fair

and just amount in excess of SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00)

plus costs and any further relief this court deems just.

                                 COUNT IV
          SURVIVAL ACTION-STRICT LIABILITY (FAILURE TO WARN)
                     (Estate of Grinslade v. Monsanto)

       140.    Plaintiffs incorporate by reference each and every allegation set forth in

the preceding paragraphs as though fully set forth herein.

       141.    As a direct and proximate result of Defendant Monsanto’s acts and/or

omissions, decedent David Grinslade, a 34-year-old husband and father, suffered

injuries of a personal and pecuniary nature including, but not limited to hospital,

medical, and related expenses; disability and disfigurement, pain and suffering,

physical and emotional trauma that decedent David Grinslade would have been

entitled to receive compensation from Defendant Monsanto for these injuries had he

survived.

       142.    Plaintiffs, Ridgely Jackson and Stefanie Grinslade, as Independent Co-

Administrators of the Estate of David Grinslade, deceased, brings this cause of action

pursuant to the provisions of 755 ILCS 5/27-6, commonly known as the Survival Act

of Illinois.

               WHEREFORE, the Plaintiffs, Ridgely L. Jackson and Stefanie L.

Grinslade, as Independent Co-Administrators of the Estate of David Grinslade,

deceased, asks that a judgment be entered against the defendant, Monsanto

Company, Inc., in a fair and just amount in excess of SEVENTY-FIVE THOUSAND



                                            35
         Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 36 of 41




DOLLARS ($75,000.00) plus costs and any further relief this court deems just.

                                    COUNT V
                       WRONGFUL DEATH - NEGLIGENCE
                        (Estate of Grinslade v. Monsanto)

      143.   Plaintiff incorporates by reference each and every preceding allegation

set forth as fully stated herein.

      144.   David Grinslade developed Non-Hodgkins lymphoma which caused him

inter alia pain, suffering, disability, disfigurement, and loss of normal life as a result

of using Monsanto’s Roundup products.

      145.   Defendant Monsanto, directly or indirectly, caused Roundup® products

to be sold, exposed to, distributed, packaged, labeled, marketed, promoted, and/or

used by David Grinslade.

      146.   At all times relevant to this litigation, Defendant Monsanto knew or, in

the exercise of reasonable care, should have known of the hazards and dangers of

Roundup® and specifically, the carcinogenic properties of the chemical glyphosate.

      147.   Accordingly, at all times relevant, Monsanto knew or, in the exercise of

reasonable care, should have known that use of or exposure to its Roundup® products

could cause or be associated with David Grinslade’s injuries and thus created a

dangerous and unreasonable risk of injury to the users of these products, including

David Grinslade

      148.   Defendant Monsanto also knew or, in the exercise of reasonable care,

should have known that users and consumers of Roundup® were unaware of the risks

and the magnitude of the risks associated with use of and/or exposure to Roundup®



                                           36
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 37 of 41




and glyphosate-based formulations.

      149.   It was the duty of the defendant, Monsanto, before and at the time of

the occurrences, to use ordinary care for the safety of David Grinslade.

      150.   Notwithstanding said duty, the defendant, Monsanto, committed one or

more of the following acts and/or omissions:

         a. Promoted, developed, designed, sold, and/or distributed its Roundup®
            products without thorough and adequate pre-and post-market testing;

         b. Promoted, developed, designed, sold, and/or distributed Roundup®
            while concealing and failing to disclose the results of trials, tests, and
            studies of exposure to glyphosate, and, consequently, the risk of serious
            harm associated with human use of and exposure to Roundup®;

         c. Failed to undertake sufficient studies and conduct necessary tests to
            determine whether or not Roundup® products and glyphosate-based
            formulations were safe for their intended use in agriculture and
            horticulture;

         d. Failed to use reasonable and prudent care in the design, research,
            manufacture, and development of Roundup® products so as to avoid the
            risk of serious harm associated with the prevalent use of
            Roundup®/glyphosate as an herbicide;

         e. Failed to design and manufacture Roundup® products so as to ensure
            they were at least as safe and effective as other herbicides on the
            market;

         f. Failed to provide adequate instructions, guidelines, and safety
            precautions to those persons who Defendant Monsanto could reasonably
            foresee would use and be exposed to its Roundup® products;

         g. Failed to disclose to David Grinslade, users/consumers, and the general
            public that use of and exposure to Roundup® presented severe risks of
            cancer and other grave illnesses;

         h. Failed to warn David Grinslade, consumers, and the general public that
            the product’s risk of harm was unreasonable and that there were safer
            and effective alternative herbicides available to David Grinslade and
            other consumers;

                                         37
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 38 of 41




          i. Systematically suppressed or downplayed contrary evidence about the
             risks, incidence, and prevalence of the side effects of Roundup® and
             glyphosate-based formulations;

          j. Represented that its Roundup® products were safe for their intended
             use when, in fact, Defendant Monsanto knew or should have known that
             the products were not safe for their intended purpose;

          k. Declined to make or propose any changes to Roundup® products’
             labeling or other promotional materials that would alert the consumers
             and the general public of the risks of Roundup® and glyphosate;

          l. Advertised, marketed, and recommended the use of the Roundup®
             products, while concealing and failing to disclose or warn of the dangers
             known by Defendant Monsanto to be associated with or caused by the
             use of or exposure to Roundup® and glyphosate;

          m. Continued to disseminate information to its consumers, which indicate
             or imply that Defendant Monsanto’s Roundup® products are not unsafe
             for use in the agricultural and horticultural industries; and/or

          n. Continued the manufacture and sale of its products with the knowledge
             that the products were unreasonably unsafe and dangerous.

      151.   As a result of one or more of the above acts and/or omissions, David

Grinslade developed Non-Hodgkin’s lymphoma.

      152.   Defendant Monsanto knew and/or should have known that it was

foreseeable that consumers, such as David Grinslade, would suffer injuries, including

without limitation Non-Hodgkin’s lymphoma, as a result of Defendant Monsanto’s

failure to exercise ordinary care.

      153.   David Grinslade did not know the nature and extent of the injuries that

could result from the intended use of and/or exposure to Roundup® or its active

ingredient glyphosate.

      154.   Defendant Monsanto’s negligence was the proximate cause of the

                                         38
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 39 of 41




injuries, harm, and economic losses that David Grinslade suffered and will continue

to suffer, as described herein.

      155.   As a proximate result of Defendant Monsanto’s wrongful acts and

omissions, the Estate of David Grinslade, including Ridgely Jackson, Stefanie

Grinslade, Angele Grinslade, and Ryan Grinslade have suffered and continue to

suffer pecuniary loss including without limitation the loss of money, benefits, goods

and services of David Grinslade including lost income; lost instruction, moral

training, and superintendence of education; grief, sorrow, and mental suffering; loss

of consortium; and the considerable financial expenses for the funeral and burial of a

34-year-old husband, father, and son for which they are entitled to compensation from

Defendant Monsanto. Plaintiffs and decedent’s heirs will continue to incur these

damages and expenses in the future.

      156.   Plaintiffs, Ridgely Jackson and Stefanie Grinslade, as Independent Co-

Administrators of the Estate of David Grinslade, deceased brings this cause of action

pursuant to the provisions of 740 ILCS 180/1, et seq., commonly known as the Illinois

Wrongful Death Act.

      WHEREFORE, the Plaintiffs, Ridgely L. Jackson and Stefanie L. Grinslade,

as Independent Co-Administrators of the Estate of David Grinslade, deceased, asks

that a judgment be entered against the defendant, Monsanto Company, Inc., in a fair

and just amount in excess of SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00)

plus costs and any further relief this court deems just.




                                          39
          Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 40 of 41




                                      COUNT VI
                         SURVIVAL ACTION-NEGLIGENCE
                          (Estate of Grinslade v. Monsanto)

       157.    Plaintiffs incorporate by reference each and every allegation set forth in

the preceding paragraphs as though fully set forth herein.

       158.    As a direct and proximate result of Defendant Monsanto’s acts and/or

omissions, decedent David Grinslade, a 34-year-old husband and father, suffered

injuries of a personal and pecuniary nature including, but not limited to hospital,

medical, and related expenses; disability and disfigurement, pain and suffering,

physical and emotional trauma that decedent David Grinslade would have been

entitled to receive compensation from Defendant Monsanto for these injuries had he

survived.

       159.    Plaintiffs, Ridgely Jackson and Stefanie Grinslade, as Independent Co-

Administrators of the Estate of David Grinslade, deceased, brings this cause of action

pursuant to the provisions of 755 ILCS 5/27-6, commonly known as the Survival Act

of Illinois.

               WHEREFORE, the Plaintiffs, Ridgely L. Jackson and Stefanie L.

Grinslade, as Independent Co-Administrators of the Estate of David Grinslade,

deceased, asks that a judgment be entered against the defendant, Monsanto

Company, Inc., in a fair and just amount in excess of SEVENTY-FIVE THOUSAND

DOLLARS ($75,000.00) plus costs and any further relief this court deems just.




                                            40
        Case 3:20-cv-06191-VC Document 1 Filed 08/06/20 Page 41 of 41




                          DEMAND FOR TRIAL BY JURY

      Plaintiff demands a trial by jury of all issues herein so triable.



Dated: August 6, 2020                          Respectfully Submitted,


                                               By:_____/s Michael R. Grieco_______
                                                       Attorney for the Plaintiff
Michael R. Grieco
ROMANUCCI & BLANDIN, LLC
321 N. Clark St.; Ste 900
Chicago, IL 60654
Tel: (312) 458-1000
Fax: (312) 458-1004
mgrieco@rblaw.net
Attorney No.: 35875




                                          41
